Case 6:20-cv-01168-RRS-CBW Document 5 Filed 02/08/21 Page 1 of 1 PageID #: 75




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


MURPHY CALAIS                                                  CASE NO. 6:20-CV-01168 SEC P

VERSUS                                                    JUDGE ROBERT R. SUMMERHAYS

RODNEY SLAY                                            MAGISTRATE JUDGE WHITEHURST


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DISMISSED WITHOUT PREJUDICE as time barred.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 8th day of

February, 2021.




                                                   ____________________________________
                                                             ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE
